DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims filed December 29, 2021 have overcome the 112(a) and 112(d) rejections. Furthermore, as was discussed in the previous Office Action:
	Davis (U.S. Patent # 3,971,708) teaches a process for painting a substrate by electrocuting/electro-deposition (Abstract and Column 1 Lines 4-10) to form a water-resistant/dew formation preventing member (Column 5 Lines 55-62). The method of Davis comprised immersing a substrate in an electro-deposition paint and applying DC voltage to the substrate (Column 11 Line 59 through Column 12 Line 29) followed by heat treating/curing the painted substrate (Column 12 Lines 45-60). However, Davis does not fairly teach or suggest plasma treating a surface of the substrate painted with the electro-deposition paint.
	Hiraki (U.S. Patent # 6,565,966) teaches a method wherein a substrate in the form of a plastic-coated metal plate was coated by electrodeposition (Abstract) by immersing the substrate in a bath of paint followed by heat treating/curing the painted substrate (Column 4 Line 30 through Column 5 Line 24). However, Hiraki does not fairly teach or suggest plasma treating a surface of the substrate painted with the electro-deposition paint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 16 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712